DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/23/22 is acknowledged.
Because Applicant did not indicate any basis for traversal, the election therefore is considered election without traverse.
Applicant also elected the patentably indistinct species of Molecules 012 and 001, reproduced on pages 10 and 11 of the 5/23/22 reply.  Because Applicant did not indicate any basis for traversal, the election therefore is considered election without traverse. These two species each possess more than one clearance-reducing moiety (CRM), including not only the first CRM of claim 71 but also a second CRM conjugated to a second CRM residue. However the consisting of transition of claim 71 allows for only one CRM, that of part b) of claim 71.  See MPEP 2111.03 II, which states in part, “The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim.”
As such, claim 71, and claims 74, 81, 83-88, 91, 101 and 102, which depend directly or indirectly from claim 71 and do not include the noted second CRM conjugated to a second CRM residue that is found in the elected species, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/22, there being no indicated basis for traversal.
Additionally, claims 92-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/22, there being no indicated basis for traversal.

Claim Status
Claims 71, 73-76, 81, 83-88, 91-102 are pending.
Claims 1-70, 72, 77-80, 82, 89, 90 are canceled.
Claims 71, 74, 81, 83-88, 91, 101 and 102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/22, there being no indicated basis for traversal.
Claims 92-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/22, there being no indicated basis for traversal.
Claims 73, 75 and 76 are pending and under examination.
Claims 73, 75 and 76 are rejected.

Priority
	The instant application, filed 12/27/2021 is a Continuation in Part of PCT/CN2021/122075 , filed 09/30/2021
  claims foreign priority to PCT/CN2020/119335, filed 09/30/2020
  claims foreign priority to PCT/CN2021/099030, filed 06/09/2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement, as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/CN2020/119335, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The noted prior-filed application does not have support for the elected species identified as Molecule 012 as fully assembled as indicated and displayed in the 5/23/22 election of species. Although this prior-filed application discloses the substitutions within GLP-1 as SEQ ID NO:8, page 27, there is no embodiment or clear disclosure of the complete polypeptide conjugate that includes the peptide linker repeats with the attached CRMs.
Accordingly, the claims 73, 75 an d 76 under examination herein are not entitled to the benefit of this prior application as to the elected species including Molecule 012 as assembled as shown in the 5/23/22 species election, nor to the results obtained with Molecule 012.

Information Disclosure Statement
The Examiner has considered the references provided in the three 4/6/22 Information Disclosure Statements, and provides a signed and dated copy of each herewith.

--Claim Interpretation
The claims limitations are given their broadest reasonable interpretation (“[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH Corp., 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc).) The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.” MPEP 2111, with reference to In re Cortright, 49 USPQ2d 1464, 1468.
Para [0182] of the corresponding PGPUB 20220133856 states, “The polypeptide conjugate comprise a single, i.e., only one, biologically active peptide. "Single" with respect to biologically active peptide is intended to mean that the polypeptide conjugate does not contain two or more different biologically active peptides which are attached respectively to the peptide linker. The single biologically active peptide, however, can include fragments or portions from different biologically active peptides fused together, for example, as a hybrid or chimera, as long as these portions are integrated as one peptide and are not respectively attached to the linker. If, however, two different biologically active peptides are attached respectively to the N-terminus and the C-terminus of the linker, then that is not a single biologically active peptide as used in the present disclosure.” (emphasis added) Para [0183] of the corresponding PGPUB 20220133856 states, “The term "biologically active peptide" as used herein means a peptide having a biological function or activity, for example, a physiological function, or a therapeutic function. In certain embodiments, the biologically active peptide is therapeutically active. A peptide which, when stand [sic] alone, does not have biological function is not a biologically active peptide. For example, a peptide linker is not a biologically active peptide unless it has its own biological function or activity, for example when used alone.”
Based on these paragraphs, a GLP-1 compound such as albiglutide, which per Yu et al.,  Adv Drug Del Reviews 130 (2018) 113-130 (Yu) at page 119 “is a recombinant protein composed of two copies of GLP-1 analogs fused to human albumin” would not fall within the scope of what is claimed as a polypeptide conjugate because although the GLP-1 sequence between the N-terminal GLP-1 and the albumin could be considered a peptide linker, both that and the C-terminal-attached albumin have their own biological functions, so the overall structure does not meet the requirement of a single biologically active peptide per the specification disclosure above. A depiction of albiglutide from Yu, page 116, is shown below:

    PNG
    media_image1.png
    340
    1075
    media_image1.png
    Greyscale

Para 168, page 34, states that “The term "Glucagon-like peptide-1" or "GLP-1" as used herein is intended to broadly encompasses native GLP-1 peptide and all its functional forms such as its functional variants, fragments, fusions, derivatives and mimetics.” As such, GLP-1 of the polypeptide conjugate of claims 71 and 73 can be any GLP-1 polypeptide that retains relevant function of GLP-1 (see below regarding “substantial biological activity”) and per claim 71’s wherein clause comprises no more than 5 substitutions relative to SEQ ID NO:1 (native GLP-1), so long as it comprises at least one of the following substitutions: A8Aib, G22E, K26R, K34R and R36G.
Para 144, page 28, states, “The term "clearance-modifying moiety" or "CRM" as used herein refers to moiety that can alter one or more pharmacokinetic (PK) properties (for example, to increase the half-life in vivo). Examples of CRMs can include, without limitation, fatty acid, polyethylene glycol (PEG), glucuronic acid or other sugar based linkers, polar, positively or negatively charged groups that can increase the rates of hydrolysis of a succinimidyl ring and reduce or minimize the rate of reverse Michael reaction, therefore reduce or minimize the rate of loss of drug and the linker group from the biologically active peptide to other thiol-containing proteins and small molecules.” Notwithstanding the nonlimiting (“without limitation”) list of examples of structures that can be a part of the CRM, a CRM is interpreted to encompass any chemical structure or modification to a GLP-1 that can alter one or more PK properties, including but not requiring increasing half-life.
Para 145, page 25, states, ““CRM residue" as used herein refers to the amino acid residue that is conjugated to a CRM. Although the first CRM residue is required by claim 71 to be in the peptide linker, and at least 5 amino acid residues from the GLP-1 C-terminal amino acid, any other CRM residue can be anywhere in the claimed polypeptide conjugate.
Claim 71’s "retain substantial biological activity" is interpreted to mean that the GLP-1 conjugated polypeptide retains no less than 20% of the biological activity of the parent molecule. This is based on giving this phrase the broadest possible meaning from applicant’s specification, para 169 of the corresponding PGPUB 20220133856.
The optionally language of claim 76 is interpreted as a stated applicant preference; the broadest reasonable interpretation is that the second lysine residue need only be in the GLP-1 polypeptide sequence. There is no limiting effect of the optionally phrase upon the wherein clause of claim 76.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 73, 75 and 76 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 73 extends beyond the limitations of claim 71 from which it depends because claim 73 further comprises a second CRM conjugated to a second CRM residue, whereas claim 71, employing the “consisting of” transitional phrase, does not comprise a second CRM conjugated to a second CRM residue.
Claims 75 and 76 depend from claim 73 and also are rejected on this basis.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 73, 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over US 7271149, Glaesner et al., issued 9/18/2007 (Glaesner) in view of Yu et al., Adv Drug Del Reviews 130 (2018) 113-130 (Yu) and WO 98/08871, Knudsen et al., published 3/5/98 (Knudsen).
Claim 73 depends from claim 71, and requires all of the limitations:
1) a polypeptide conjugate as that term is defined, see claim interpretation above, that comprises
a) a GLP-1 polypeptide comprising no more than 5 substitutions relative to native GLP-1 (SEQ ID NO:1) and comprising at least one of the following substitutions A8Aib, G22E, K26R, K34R and R36G;
b) a peptide linker attached at its N-terminus to the GLP-1 polypeptide; 
c) a CRM, as that term is interpreted above, conjugated to a first CRM residue which is at least 5 amino acid residues away from the C-terminal amino acid of the GLP-1 polypeptide; and
d) a second CRM, as that term is interpreted above, conjugated to a second CRM residue.

The two elected species were searched and found free of the art, so the search was extended to additional species that meet all limitations of claim 73 under examination.
Glaesner teaches a GLP-1 conjugate identified as Gly8-Glu22-GLP-1-CEx-Linker-IgG1, see Table 4 at column 44 and description below it, and Example 9. This GLP-1 conjugate comprises two modifications of the GLP-1 polypeptide, Gly8 and Glu22, the latter being G22E so this GLP-1 polypeptide meets 1 a) above.  The CEx refers to a C-terminal extension of the GLP-1 polypeptide and comprises the sequence of Ser-Ser-Gly-Ala-Pro-Pro-Pro-Ser.  The Linker is Gly-Gly-Gly-Gly-Ser-Gly-Gly-Gly-Gly-Ser-Gly. Separately and combined the CEx and Linker meet 1 b) above (see SEQ ID NO:23, columns 49-51, which is the sequence for Gly8-Glu22GLP-1-CEx-Linker-IgG1, for further confirmation of the peptide linker being attached at its N-terminus to the GLP-1 polypeptide). Separately and combined the CEx and Linker also f meet 1 c) above given that the CRM of this Glaesner embodiment, IgG1, is conjugated to the C-terminus of the Linker, this being is at least 5 amino acid residues away from the C-terminal amino acid of the GLP-1 polypeptide.
Thus, Glaesner meets all of limitations 1 a) through 1 c), but does not explicitly teach a second CRM, as that term is interpreted above, conjugated to a second CRM residue. The pharmacokinetic data of the SEQ ID NO:23 Gly8-Glu22GLP-1-CEx-Linker-IgG1 construct, from Table 4 indicates elevated in vitro activity and from Example 9 indicates extended half-life in beagle dogs.
Glaesner, however, does not teach a second CRM conjugated to a second CRM residue (1 d)).
The level of ordinary skill in the pertinent art is high based on the techniques applied to modifying GLP-1, and evaluating the modified GLP-1 products.
Additionally, those skilled in the art are motivated to improve the performance of GLP-1 products based on the crowded marketplace and fierce competition among the manufacturers of GLP-1 products, see Yu, Abstract and Introduction. As stated in the last para of the Introduction, “The employment of different half-life extension strategies, thus, results in significant differences in the pharmacokinetic profiles, efficacy, safety, and usability of these products, which in turn largely impacts the use and market penetration of GLP-1 RA products.” Thus there is a strong marketplace motivation to improve upon known GLP-1 products.
Yu teaches multiple strategies that have been employed to modify GLP-1, including acylation, see pages 116-118, and attachment of albumin and also Fc portions including IgG1, IgG2 and IgG4., see page 119. On page 119 Yu cautions that for GLP-1 Fc fusion products there is a risk of antibody-dependent cell-mediated (ADCC) cytotoxicity and complement-mediated cell lysis through Fc-γ receptor interactions, and further that IgG2 and IgG4 may be better suited for such products than IgG1 based on differential affinities. Yu, same section, suggests that a suitable spacer may be needed to avoid loss of potency of the GLP-1.
While Yu teaches multiple strategies toward improving a GLP-1 product in a competitive and large marketplace, and underlying modes of action, Yu does not teach two CRMs attached at separate points to a GLP-1 polypeptide.
Knudsen, a relatively early work in the field, however teaches derivative of GLP-1 and analogues thereof having a lipophilic substituent and have a more protracted profile of action, Abstract. Within Knudsen are embodiments and examples of GLP-1 modified constructs having either one or two acylation moieties attached thereto, see page 12, lines 12-15 and 30-33, and further teaches relative to the instantly claimed invention, on page 13 lines 15-18, “wherein a lipophilic substituent is attached to an amino acid residue in such a way that an amino group of the lipophilic substituent forms an amide bond with a carboxyl group of the amino acid residue”, on page 17 lines 23-26, “In a further embodiment, the present invention relates to a GLP-1 derivative wherein the designation analogue comprises derivatives wherein a total of up to six amino acid residues have been exchanged with another amino α-amino acid residue which can be coded for by the genetic code,” this further supporting Glaesner’s SEQ ID NO:23 only having two substitutions, and substantially overlapping claim 71’s range of 5 or less such substitutions.
The lipophilic substituents of Knudsen are predominantly fatty acid derivatives, so are in the same class of compounds referred to in Yu that acylate GLP-1, see compound names of Examples 2-7 for example).
It is noted that the GLP-1 polypeptide of Glaesner comprises a lysine, K, at positions 26 and 34, see SEQ ID NO:23. 
Knudsen teaches multiple embodiments, including among them as preferred, as the first three listed, on page 19:

    PNG
    media_image2.png
    158
    547
    media_image2.png
    Greyscale
 
As to claim 73 limitations, the tetradecanoyl is a CRM and the lysine where attached, at 26 or 34, is the CRM residue.
These are synthesized in Examples 1-3 but were not shown as evaluated in Table 1, page 63.  Of those that were evaluated and demonstrated extended plasma concentrations, indicating longer half-lives, were compounds 25, 37, and 43, all with a single lipophilic moiety (CRM) attached to the GLP-1 lysine at position 26 (CRM residue), and compounds 17 and 32, each having a lipophilic compound (CRM) at both GLP-1 lysine positions 26 and 34 (CRM residues). The results indicate extensions of half-life that vary over the hours of evaluation, see Table 1 at page 63.
Based on these demonstrated improvements in extension of half-life with acylating moieties at positions 26 and 34, and given the motivation to improve known GLP-1 products, one of ordinary skill in the art would have been motivated to further improve the GLP-1 product of Glaesner by either of the following options:
1) adding a lipophilic/acylation group at at least one of the available lysine positions 26 and 34 to further improve half-life; or
2) adding a lipophilic/acylation group at at least one of the available lysine positions 26 and 34, and also replacing the IgG1 of SEQ ID NO:23 with a lipophilic group, to further improve half-life and also motivated by reducing the possibility of undesired reactions from IgG1 given the teachings of that possibility in Yu.
There would have been a reasonable expectation of success given the results of Knudsen for half-life improvement with both a single and two lipophilic additions at positions 26 and 34, and the results of Glaesner using the extended amino acid spacer/linker.
Accordingly, claim 73 would have been obvious.
Claim 75 depends directly from claim 73 and requires that the first and the second CRM residues are lysines, and the entire polypeptide conjugate comprises only two lysines (so these would be the first and the second CRM residues). Pursuing option 2) above, this configuration would have been obvious because Knudsen teaches multiple examples of substituting an Arginine R for a lysine K that will not be used for joining a lipophilic group, see Examples 6, 10, 11, 18 and 19 among many, and also teaches the synthesis of the lipophilic groups to the epsilon amine of the lysines in these and other examples. That is, when substituting a lipophilic group of Knudsen for the linker-attached IgG1 of Glaesner, following the procedures taught in Knudsen would have resulted in meeting the limitations of claim 75. Accordingly claim 75 would have been obvious.
Claim 76 also would have been obvious given that Knudsen teaches its lipophilic groups attached to lysines in the GLP-1 polypeptide, including at the noted positions 26 and 34. 

Conclusion
No claim is allowed.
Regarding the elected species, although US 2018/0291076 teaches the advantages of using GAQP-repeats attached to an insulin molecule as polar recombinant extensions, to improve the half-life and stability, and US 2003/0119023 teaches GQKP among canonical linker sequences used in its method of producing a modified nucleic acid binding polypeptide, and notwithstanding that other features of the elected species are well known in the art, such as the GLP-1 modifications of specific amino acid residues, see for instance Knudsen, cited above and also US 2011/0166321, and the inclusion of acylation moieties, which applicant names CRMs, see for example US 2007/0203058 at page 140 which teaches the same acylation moiety, the examiner has not identified a sufficient motivation for one of ordinary skill in the art to arrive at the particular elected species, having 9 repeats of GAQP and a single terminal GQKP, the latter K providing a linkage to a CRM/acylation/protracting moiety, combined with another more routine addition of another CRM/acylation/protracting moiety at a lysine found in native GLP-1, see for instance Knudsen, cited above. Although each limitation is known in the art specifically or generically (as to the GAQP length), there does not appear to be a motivation in the art to arrive at these particular species among many other alternatives. The examiner also notes that applicant’s comparisons to semaglutide is not comparing to the closest prior art given that semaglutide has only one acylation moiety (~ CRM), each of Molecules 001  and 012 has two, and many double acylated GLP-1 constructs were known in the art, see examples in applicant’s IDS references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Monday/Tuesday and on Wednesday/Thursday/Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




/FRED H REYNOLDS/Primary Examiner, Art Unit 1658